DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16, 18-24, 26-28, 30 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … outputting of a second signal by the evaluation unit if the evaluation unit detects, on the basis of the evaluation of the at least one first signal, an irregular operating mode of the installation, setting in reaction to the second signal operating states of components of the installation in order to bring about an operating mode of the installation in which a generation of cavitation is avoided; and setting in reaction to the second signal an operating state of the flow-conducting device in which the flow-conducting device is protected against at least one of the current irregular operating mode of the installation and a further attempt to set a further irregular operating mode of the installation, wherein the flow-conducting device is a centrifugal pump which is driven by a drive…in combination and relationship with the rest of claim as being claimed in claim 16.
Therefore, claims 18-24, 26-28, 30 are allowable as being dependent upon independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to protecting a flow-conducting device against cavitation damage in an installation, said damage being caused by cyber attacks.

Kong (Pat. No. US 5884026); “Personal Computer Having a Security Function, A Method of Implementing the Security Function, and Methods of Installing and Detaching a Security Device to/from a Computer”;
-Teaches a security portion including a booting controller for generating the booting permission signal in response to an initialing signal…see col.1 line 67-col.2 line 15.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499